Exhibit 10.1

P.  H. GLATFELTER COMPANY  

AMENDED & RESTATED LONG-TERM INCENTIVE PLAN  

1. PURPOSE. This Amended and Restated Long-Term Incentive Plan (the “Plan”) has
been established by P. H. Glatfelter Company (the “Company”) to reward Eligible
Individuals by means of appropriate incentives for achieving long-range Company
goals; provide incentive compensation opportunities that are competitive with
those of other similar companies; further match Eligible Individuals’ financial
interests with those of the Company’s other shareholders through compensation
that is based on the Company’s common stock and thereby enhance the long-term
financial interest of the Company and its Affiliates, including through the
growth in the value of the Company’s equity and enhancement of long-term
shareholder return; and facilitate recruitment and retention of outstanding
personnel eligible to participate in the Plan.  

This Plan was originally effective as of April 27, 2005 (the “Original Effective
Date”), was amended effective as of January 1, 2008 to reflect the provisions of
Section 409A of the Code, and was further amended and restated as approved by
the Board of Directors on March 4, 2009.  

2. DEFINITIONS. The capitalized terms used in this Plan have the meanings set
forth below. Except when otherwise indicated by the context, reference to the
masculine gender shall include, when used, the feminine gender and any term used
in the singular shall also include the plural.  

“Affiliate” means: (i) any Subsidiary of the Company; (ii) any entity or Person
or group of Persons that, directly or through one or more intermediaries, is
controlled by the Company; and (iii) any entity or Person or group of Persons in
which the Company has a significant equity interest, as determined by the
Committee.  

“Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.  

“Award” means any Option, SAR, award of Restricted Stock or Restricted Stock
Units, Stock Award, Other Stock-Based Award, or Performance Award granted under
the Plan.  

“Board” or “Board of Directors” means the Board of Directors of the Company, as
it may be constituted from time to time.  

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute.  

“Committee” means the Compensation Committee of the Board of Directors, or any
successor committee thereto, or such other committee of the Board of Directors
as is appointed or designated by the Board to administer the Plan.  

“Covered Person” means an Eligible Individual who is determined by the Committee
to be a “covered employee” as defined in Section 162(m) of the Code for the tax
year of the Company with regard to which a deduction in respect of such person’s
Award would be allowed.  

“Disability” means (i) if the Participant is insured under a long-term
disability insurance policy or plan which is paid for by the Company, the
Participant is totally disabled under the terms of that policy or plan; or
(ii) if no such policy or plan exists, the Participant will be considered to be
totally disabled as determined by the Committee; provided in each case that the
Participant is disabled within the meaning of Code Section 409A(a)(2)(C).  

“Eligible Individual” means any full-time or part-time employee, officer,
non-employee Director or consultant of the Company or an Affiliate. Eligible
Individual will also include any individual or individuals to whom an offer of
employment or service has been extended.  

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  

“Fair Market Value” means, as of any date and unless otherwise determined by the
Committee, the value of the Shares determined as follows:  

(i) If the Shares are listed on any established stock exchange, system or
market, its Fair Market Value shall be the closing price for the Shares as
quoted on such exchange, system or market as reported in the Wall Street Journal
or such other source as the Committee deems reliable; and  

(ii) In the absence of an established market for the Shares, the Fair Market
Value thereof shall be determined in good faith by the Committee by the
reasonable application of a reasonable valuation method, taking into account
factors consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the Committee deems
appropriate.

A-1  

“Incentive Stock Option” means an option granted under Section 6 that meets the
requirements of Section 422 of the Code, or any successor provision thereto.  

“Non-Qualified Stock Option” means an option granted under Section 6 that is not
an Incentive Stock Option.  

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.  

“Other Stock-Based Award” means any right granted under Section 8.  

“Participant” means any Eligible Individual to whom an Award has been made.  

“Performance Award” means an Award to a Participant under Section 9, which award
may be denominated in cash or Shares.  

“Person” means any individual, corporation, joint venture, association,
partnership, limited liability company, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.  

“Plan” means this Amended and Restated Long-Term Incentive Plan, as set forth
herein and as amended from time to time.  

“Reporting Person” means any Eligible Individual subject to Section 16 of the
Securities Exchange Act of 1934, as amended.  

“Restricted Stock” means a grant of Shares pursuant to Section 7.  

“Restricted Stock Unit” means a contractual right underlying an Award granted
under Section 7 that is denominated in Shares, which unit represents a right to
receive a Share (or the value of a Share) upon the terms and conditions set
forth in the Plan and the applicable Agreement.  

“Retirement” means retirement of an employee from employment with the Company
and all affiliates on or after attaining age 65, or after attaining age 62 with
30 Benefit Years, which entitles the eligible Participant to a Normal or Late
Retirement benefit, or to an unreduced Early Retirement benefit, under the terms
of the Glatfelter Retirement Plan for Salaried Employees or the Glatfelter
Retirement Plan for Hourly Employees. All capitalized terms used in this
definition have the meanings set forth in the applicable retirement plan.  

“SAR” means a stock appreciation right, which is the right to receive a payment
in cash or Shares equal to the amount of appreciation, if any, in the Fair
Market Value of a Share from the date of grant of the right to the date of its
payment, and which may be awarded to Eligible Individuals under Section 6.  

“Separation from Service” means (i) with respect to an Eligible Individual who
is an employee of the Company or an Affiliate, the termination of his employment
with the Company and all Affiliates that constitutes a “separation from service”
within the meaning of Treas. Reg. Section 1.409A-1(h)(1), (ii) with respect to
an Eligible Individual who is a consultant of the Company or an Affiliate, the
expiration of his contract or contracts under which services are performed that
constitutes a “separation from service” within the meaning of Treas. Reg.
Section 1.409A-1(h)(2), or (iii) with respect to an Eligible Individual who is a
non-employee Director of the Company or an Affiliate, the date on which such
non-employee Director ceases to be a member of the Board (or other applicable
board of directors) for any reason.  

“Share” means a share of Stock.  

“Stock” means the common stock, par value $.01 per share (as such par value may
be adjusted from time to time), of the Company.  

“Stock Award” means an award of Shares pursuant to Section 8.  

“Subsidiary” means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of Directors, or other governing group
having functions similar to a board of Directors, as determined by the
Committee. In the case of Incentive Stock Options, Subsidiary means any entity
that qualifies as a “subsidiary corporation” of the Company under Section 424(f)
of the Code.  

“Substitute Award” means an Award granted in assumption of, or in substitution
for, an outstanding award previously granted by a Person acquired by the Company
or with which the Company combines.  

“Successor” with respect to a Participant means the legal representative of an
incompetent Participant and, if the Participant is deceased, the legal
representative of the estate of the Participant or the person or persons who
may, by bequest or inheritance, or under the terms of an Award or of forms
submitted by the Participant to the Committee, acquire the right to receive cash
and/or Shares issuable in satisfaction of an Award.  

3. ADMINISTRATION. The authority to control and manage the operation and
administration of the Plan is vested in the Committee; provided, however, that
all acts and authority of the Committee pursuant to this Plan are subject to the
provisions of the Committee’s Charter, as amended from time to time, and such
other authority as may be delegated to the Committee by the Board.

A-2

(a) The Committee has the exclusive power to make Awards, to determine when and
to which Eligible Individuals Awards will be granted, the types of Awards and
the number of Shares covered by the Awards, to establish the terms, conditions,
performance criteria, restrictions, and other provisions of such Awards and,
subject to the terms of the Plan and applicable law, to cancel, suspend or amend
existing Awards. In making such Award determinations, the Committee may take
into account the nature of services rendered by the Eligible Individual, the
Eligible Individual’s present and potential contribution to the Company’s
success and such other factors as the Committee deems relevant.  

(b) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions as necessary to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an Award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
Award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).  

(c) The Committee has the power to approve forms of Agreement for use under the
Plan.  

(d) The Committee has the authority and discretion to establish terms and
conditions of Awards as the Committee determines to be necessary or appropriate
to conform to applicable requirements or practices of jurisdictions outside of
the United States.  

(e) The Committee may, subject to Section 11(b), determine whether, to what
extent and under what circumstances Awards may be settled, paid or exercised in
cash, Shares or other Awards or other property, or canceled, forfeited or
suspended.  

(f) The Committee has the authority to interpret the Plan and any Award or
Agreement made under the Plan, to establish, amend, waive and rescind any rules
and regulations relating to the administration of the Plan, to determine the
terms and provisions of any Agreements entered into hereunder (not inconsistent
with the Plan), to amend the terms and provisions of any such Agreement (not
inconsistent with the Plan) and to make all other determinations necessary or
advisable for the administration of the Plan.  

(g) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent it
deems desirable. The determinations of the Committee in the administration of
the Plan, as described herein will be final, binding and conclusive on all
interested parties.  

(h) The Committee will maintain and keep adequate records concerning the Plan
and concerning its proceedings and act in such form and detail as the Committee
may decide.  

(i) Except to the extent prohibited by applicable law or regulation, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it; provided,
however, the Committee shall not delegate any such authority with respect to any
Awards made to a Reporting Person. The Committee may revoke any such allocation
or delegation at any time.  

(j) The Company and any Affiliate will, to the fullest extent permitted by law,
furnish the Committee with such data and information as may be required for it
to discharge its duties. The records of the Company and any Affiliate as to an
Eligible Individual’s employment, or other provision of services, termination of
employment, or cessation of the provision of services, leave of absence,
reemployment and compensation will be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefit
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.  

(k) To the fullest extent permitted by law, each member and former member of the
Committee and each person to whom the Committee delegates or has delegated
authority under this Plan shall be entitled to indemnification by the Company
against and from any loss, liability, judgment, damage, cost and reasonable
expense incurred by such member, former member or other person by reason of any
action taken, failure to act or determination made in good faith under or with
respect to this Plan.  

(l) Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted or construed.)  

4. SHARES AVAILABLE FOR AWARDS.  

(a) Subject to adjustment as provided in Section 4(d), the maximum number of
Shares that may be delivered pursuant to Awards granted under the Plan is
5,500,000, and the maximum number of Shares that may be issued under the Plan as
Incentive Stock Options is 5,500,000. The number of Shares available for Awards
made under the Plan includes an additional 4,000,000 Shares added to the Plan in
2009. No Participant receiving an Award will be granted: (i) Options or SARs
with respect to more than 400,000 Shares during any fiscal year; (ii) a
Performance Award (denominated in Shares) which could result in such Participant

A-3

receiving more than 250,000 Shares for each full or partial fiscal year of the
Company contained in the performance period of such Performance Award, provided,
however, that, if any other Performance Awards are outstanding for the
Participant for a given year, such Share limitation shall be reduced for each
such year by the Shares that could be received by the Participant under all such
Performance Awards, divided, for each such Performance Award, by the number of
full or partial fiscal years of the Company contained in the performance period
of each such outstanding Performance Award; or (iii) a Performance Award
(denominated in cash) which could result in such Participant receiving more than
$1,750,000.00 for each full or partial fiscal year of the Company contained in
the performance period of such Performance Award, provided, however, that, if
any other such Performance Awards are outstanding for such Participant for a
given year, such dollar limitation shall be reduced for each such year by the
amount that could be received by the Participant under all such Performance
Awards, divided, for each such Performance Award, by the number of full or
partial fiscal years of the Company contained in the performance period of each
such outstanding Performance Award. The foregoing limitations are subject to
adjustment as provided in this Section 4, but only to the extent that any such
adjustment will not affect the status of: (1) any Award intended to qualify as
performance-based compensation under Section 162(m) of the Code; or (2) any
Award intended to qualify as an Incentive Stock Option.  

The following is an example of the application of the foregoing paragraph. If a
Participant receives the following Share-based Performance Awards, then the
Award made for 2009 will need to be reduced, or the vesting period extended, to
prevent the possibility that more than 250,000 Shares will vest for 2009.  

                                                                               
                                                                               
                                        Award               Number of          
Vesting Per       Shares vest           Shares vest           Shares vest    
Year       Performance Period       Shares           Year       2008          
2009           2010                    
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
      2007            
1/1/07 to 12/31/09
            250,000             one-third             83,333                  
83,334                                 2008            
1/1/08 to 12/31/09
            250,000             one-half             125,000                  
125,000                                 2009            
1/1/09 to 12/31/10
            250,000             one-half                                 125,000
                  125,000          

(b) Shares to be issued under the Plan may be made available from authorized but
unissued Stock, Stock held by the Company in its treasury, or Stock purchased by
the Company on the open market or otherwise. During the term of the Plan, the
Company will at all times reserve and keep available the number of shares of
Stock that are sufficient to satisfy the requirements of the Plan.  

(c) Any Shares covered by an Award that terminates, lapses or is forfeited or
cancelled, or an Award that is otherwise settled without the delivery of the
full number of Shares underlying the Award, shall, to the extent of any such
forfeiture, termination, lapse, cancellation, etc., again be available for
issuance under the Plan.  

(d) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Stock or other securities of the Company, issuance of warrants or other
rights to purchase Stock or other securities of the Company, or other similar
corporate transaction or event constitutes an equity restructuring transaction,
as that term is defined in Statement of Financial Accounting Standards No. 123
(revised), or otherwise affects the Stock, then the Committee shall adjust the
following in a manner that is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan: (i) the number and type of shares
of Stock (or other securities or property) which thereafter may be made the
subject of Awards, including the individual limits set forth in Section 4(a);
provided, however, that with respect to such individual limits in Section 4(a),
an adjustment will not be made unless such adjustment can be made in a manner
that satisfies the requirement of Section 162(m) of the Code; (ii) the number
and type of shares of Stock (or other securities or property) subject to
outstanding Awards; (iii) the grant, purchase, or exercise price with respect to
any Award or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award; provided, however, that the number of Shares
subject to any Award shall always be a whole number; and (iv) other value
determinations applicable to outstanding Awards. The Committee’s adjustment
shall be effective and binding for all purposes of this Plan; provided, that no
adjustment shall be made which will cause an Incentive Stock Option to lose its
status as such, and further provided that no such adjustment shall constitute
(i) a modification of a stock right within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(B) so as to constitute the grant of a new stock right,
(ii) an extension of a stock right, including the addition of any feature for
the deferral of compensation within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(C), or (iii) an impermissible acceleration of a
payment date or a subsequent deferral of a stock right subject to Code
Section 409A within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(E).
Furthermore, no adjustment as the result of a change in capitalization shall
cause the exercise price to be less than the Fair Market Value of such Shares
(as adjusted to reflect the change in capitalization) on the date of grant, and
any adjustment as the result of the substitution of a new stock right or the
assumption of an outstanding stock right pursuant to a corporate transaction
shall satisfy the conditions described in Treas. Reg.
Section 1.409A-1(b)(5)(v)(D).  

5. ELIGIBILITY. All Eligible Individuals are eligible to participate in this
Plan and receive Awards hereunder. Holders of equity-based awards issued by a
company acquired by the Company or with which the Company combines are eligible
to receive Substitute Awards hereunder.

A-4

6. OPTIONS AND SARS. The Committee is hereby authorized to grant Options and
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee determines and sets forth in the Award
Agreement:  

(a) The exercise price per Share under an Option or SAR will be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option or SAR. The Committee shall not have the
authority to reprice Options or SARS to reduce the exercise price without first
obtaining shareholder approval for such repricing.  

(b) The term of each Option will be fixed by the Committee and the effect
thereon, if any, of the Separation from Service of the Participant will be
determined by the Committee and set forth in the applicable Agreement. The
Agreement will contain the terms of the Award, including, but not limited to:
(i) the number of Shares that may be issued upon exercise of an Option or number
of SARs subject to an Award; (ii) the exercise price of each Option or SAR;
(iii) the term of the Option or SAR; (iv) such terms and conditions on the
vesting and/or exercisability of an Option or SAR as may be determined by the
Committee; (v) any restrictions on transfer of the Option or SAR and forfeiture
provisions; and (vi) such further terms and conditions, in each case, not
inconsistent with this Plan as may be determined from time to time by the
Committee.  

(c) Subject to the terms of the Plan and the related Agreement, any Option or
SAR may be exercised at any time during the period commencing with either the
date that Option or SAR is granted or the first date permitted under a vesting
schedule established by the Committee and ending with the expiration date of the
Option or SAR. A Participant may exercise his Option or SAR for all or part of
the number of Shares or rights which he is eligible to exercise under terms of
the Option or SAR. The Committee will determine the method or methods by which,
and the form or forms in which, including, without limitation, cash, Shares,
other Awards, or other property, or any combination thereof, having a Fair
Market Value on the exercise date equal to the relevant exercise price of an
Option, payment of the exercise price with respect thereto may be made or deemed
to have been made.  

(d) Unless otherwise revised in the Award Agreement documenting an Option or SAR
Award, the following general rules will apply to outstanding Option and SAR
Awards designated as Stock-Only SARs (“SOSARs”) at the time of Separation from
Service:  

(i) In the event of Separation from Service for cause (as determined by the
Company), then all outstanding Option and SOSAR Awards, and any cash-based SAR
Awards, whether vested or unvested, will immediately terminate and be forfeited.
 

(ii) In the event of Separation from Service due to death or Retirement of the
Participant while employed by the Company or any of its subsidiaries, or the
termination of service of the Participant due to Disability (whether or not a
Separation from Service), then an amount of unvested Options or SOSARs shall
vest equal to a percentage, the numerator of which equals the number of days
that has elapsed as of the date of death or Retirement or the date on which such
Disability commenced (such date to be determined by the Committee in its sole
discretion) in the vesting restriction period for each applicable vesting
tranche, and the denominator of which equals the total number of days in each
such applicable vesting period, rounded down to the nearest whole Share. For
example, if a Participant holds a SOSAR Award for 12,000 shares vesting
one-third in each year, and Retires on July 31 of the second year of the vesting
period, such Participant will have previously vested in 4,000 shares with
respect to the first one-third tranche, and will vest in 3,161 Shares with
respect to the second one-third tranche (4,000 Shares times 577/730), and
2,107 Shares with respect to the third one-third tranche (4,000 Shares times
577/1,095). Such vested Options and SOSARs, together with all other vested and
unexercised Options and SOSARs may be exercised by the Participant, or his or
her beneficiaries, for three years following the date of death, Disability or
Retirement, or, if shorter, until the end of the term of a particular Option or
SOSAR as established in the Award Agreement.  

(iii) In all other events of Separation from Service, the Participant shall have
a period of ninety (90) days following such Separation from Service (or, if
shorter, until the end of the term of a particular Option or SOSAR as
established in the original Award Agreement) to exercise any vested and
unexercised Options and SARs then outstanding; all unvested Option and SAR
Awards shall immediately terminate and be forfeited.  

(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder. No Incentive
Stock Option shall be granted to any Eligible Individual who is not an employee
of the Company or a Subsidiary. Options designated as Incentive Stock Options
shall not be eligible for treatment under the Code as “incentive stock options”
(and will be deemed to be Non-Qualified Stock Options) to the extent that either
(i) the aggregate Fair Market Value of Shares (determined as of the date of
grant) with respect to such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
Subsidiary) exceeds $100,000.00, taking Options into account in the order in
which they were granted or (ii) such Options otherwise remain exercisable but
are not exercised within three (3) months of termination of employment (or such
other period of time provided in Section 422 of the Code).

A-5  

7. RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS. The Committee is hereby
authorized to grant Awards of Restricted Stock and/or Restricted Stock Units to
Eligible Individuals.  

(a) The Awards granted under this Section 7 are subject to such restrictions as
the Committee may impose (including, without limitation, any limitation on the
right to vote Shares underlying Restricted Stock Awards or the right to receive
any dividend, other right or property), which restrictions may lapse separately
or in combination at such time or times, in such installments or otherwise, as
the Committee may deem appropriate. Such Awards will be evidenced by an
Agreement containing the terms of the Awards, including, but not limited to:
(i) the number of Shares of Restricted Stock or Restricted Stock Units subject
to such Award; (ii) the purchase price, if any, of the Shares of Restricted
Stock or Restricted Stock Units and the means of payment for the Shares of
Restricted Stock or Restricted Stock Units; (iii) the performance criteria, if
any, and level of achievement in relation to the criteria that shall determine
the number of Shares of Restricted Stock or Restricted Stock Units granted,
issued, retainable and/or vested; provided, however, that any such performance
criteria shall be selected from the criteria set forth in Section 9(b) to the
extent the Committee determines that the Award needs to comply with
Section 162(m) of the Code; (iv) such terms and conditions of the grant,
issuance, vesting and/or forfeiture of the Restricted Stock or Restricted Stock
Units as may be determined from time to time by the Committee; (v) restrictions
on transferability of the Restricted Stock or Restricted Stock Units; and
(vi) such further terms and conditions, in each case, not inconsistent with this
Plan as may be determined from time to time by the Committee.  

(b) Without limiting the foregoing, and except as otherwise revised in the Award
Agreement documenting a service-based Restricted Stock Unit Award (“RSUs”), the
following general rules will apply to outstanding RSUs at the time of Separation
from Service:  

(i) In the event of Separation from Service for cause (as determined by the
Company), all outstanding RSUs will immediately terminate and be forfeited.  

(ii) In the event of Separation from Service due to death or Retirement of the
Participant while employed by the Company or any of its subsidiaries, or the
termination of service of the Participant due to Disability (whether or not a
Separation from Service), then an amount of unvested RSUs shall vest equal to a
percentage, the numerator of which equals the number of days that has elapsed as
of the date of death or Retirement or the date on which such Disability
commenced (such date to be determined by the Committee in its sole discretion)
in the vesting restriction period for each applicable vesting tranche, and the
denominator of which equals the total number of days in each such vesting
restriction period, rounded down to the nearest whole Share. For example, if a
Participant holds RSUs for 12,000 shares with lapse of the restrictions
occurring as to one-third of the Shares in each year, and Retires on July 31 of
the second year of the restriction period, the restrictions with respect to the
first tranche of 4,000 shares will have lapsed previously, and restrictions will
lapse as to 3,161 Shares with respect to the second one-third tranche
(4,000 Shares times 577/730), and 2,107 Shares with respect to the third
one-third tranche (4,000 Shares times 577/1,095) at Retirement. All vested RSUs
will be paid in accordance with the payment provisions set forth in Section 7(d)
of this Plan.  

(iii) In all other events of Separation from Service, to the extent not
previously paid, the Participant shall be paid any vested RSUs in accordance
with the payment provisions of Section 7(d), and all unvested RSUs shall
immediately terminate and be forfeited.  

(c) Any Award of Restricted Stock or Restricted Stock Units may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
underlying a Restricted Stock Award, such certificate will be registered in the
name of the Participant and bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Shares.  

(d) Restricted Stock and Restricted Stock Unit Awards shall (subject to
satisfaction of any purchase price requirement) be transferred or paid to the
Participant as soon as practicable following the Award date or the termination
of the vesting or other restrictions set forth in the Plan or the Agreement and
the satisfaction of any and all other conditions of the Award applicable to such
Restricted Stock or Restricted Stock Unit Award (the “Restriction End Date”),
but in no event later than two and one-half (21/2) months following the end of
the calendar year that includes the later of the Award date or the Restriction
End Date, as the case may be. In the event a Participant terminates service with
the Company due to a Disability, then the Participant’s vested Restricted Stock
Units shall be paid to the Participant within thirty (30) days of the
Participant’s qualification for long-term disability under the Company’s
long-term disability plan or policy, or the Committee’s determination of
Disability, as the case may be. Notwithstanding any of the foregoing, to the
extent that the provisions of Section 7(b) hereof or the provisions of any Award
Agreement for Restricted Stock Units require, distributions of Stock under
circumstances that constitute a “deferral of compensation” shall conform to the
applicable requirements of Section 409A of the Code, including, without
limitation, the requirement that a distribution to a Participant who is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) which is
made on account of the specified employee’s Separation from Service shall not be
made before the date which is six (6) months after the date of Separation from
Service.

A-6

8. STOCK AWARDS AND OTHER STOCK-BASED AWARDS.  

(a) Stock Awards. The Committee is hereby authorized to grant Stock Awards to
Eligible Individuals. Stock Awards may be issued by the Committee in addition
to, or in tandem with, other Awards granted under this Plan, and may be issued
in lieu of any cash compensation or fees for services to the Company as the
Committee, in its discretion, determines or authorizes. Stock Awards shall be
evidenced by an Agreement or in such other manner as the Committee may deem
necessary or appropriate, including, without limitation, book-entry registration
or issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of Shares underlying a Stock Award, such
certificate will be registered in the name of the Participant.  

(b) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards (including, without limitation, rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Stock
(including, without limitation, securities convertible into Stock) as are deemed
by the Committee to be consistent with the purposes of the Plan. Subject to the
terms of the Plan, the Committee will determine the terms and conditions of such
Awards and set forth such terms and conditions in an Agreement related to such
Award. Shares or other securities delivered pursuant to a purchase right granted
under this Section 8(b) shall be purchased for such consideration, which may be
paid by such method or methods and in such form or forms, including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, as the Committee determines, the value of which
consideration, as established by the Committee, shall, except in the case of
Substitute Awards, not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted.  

(c) Stock Awards and Other Stock-Based Awards shall be transferred or paid to
the Participant as soon as practicable following the Award date and the
satisfaction of any and all other conditions of the Agreement applicable to such
Stock Award or Other Stock-Based Award (the “Satisfaction Date”), but in no
event later than two and one-half (21/2) months following the end of the
calendar year that includes the later of the Award date or the Satisfaction
Date, as the case may be.  

9. PERFORMANCE AWARDS.  

(a) The Committee is hereby authorized to grant Performance Awards to Eligible
Individuals. Unless otherwise determined by the Committee, such Awards will be
evidenced by an Agreement containing the terms of such Awards, including, but
not limited to, the performance criteria and such terms and conditions as may be
determined from time to time by the Committee, in each case, not inconsistent
with this Plan.  

(b) For Awards intended to be performance-based compensation under
Section 162(m) of the Code, Performance Awards shall be conditioned upon the
achievement of pre-established goal(s) relating to one or more of the following
performance measures established within 90 days after the beginning of the
performance period as determined in writing by the Committee and subject to such
modifications as specified by the Committee: cash flow; cash flow from
operations; earnings (including earnings before interest, taxes, depreciation,
and amortization or some variation thereof or earnings targets that eliminate
earnings from non-core sources, such as gains from pension assets and timberland
sales); earnings per share, diluted or basic; earnings per share from continuing
operations; net asset turnover; inventory turnover; capital expenditures; debt,
net debt, debt reduction; working capital; return on investment; return on
sales; net or gross sales; market share; economic value added; cost of capital;
change in assets; expense reduction levels; productivity; delivery performance;
safety record; stock price; return on equity; total shareholder return; return
on capital; return on assets or net assets; revenue; income or net income;
operating income or net operating income; operating profit or net operating
profit; gross margin, operating margin or profit margin; and completion of
acquisitions, business expansion, product diversification and other
non-financial operating and management performance objectives. To the extent
consistent with Section 162(m) of the Code, the Committee may determine that
certain adjustments apply, in whole or in part, in such manner as determined by
the Committee, to exclude the effect of any of the following events that occur
during a performance period: the impairment of tangible or intangible assets;
litigation or claim judgments or settlements; the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; accruals for reorganization and restructuring programs, including, but
not limited to, reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items
described in management’s discussion and analysis of financial condition and
results of operations or the financial statements and notes thereto appearing in
the Company’s annual report to shareholders for the applicable year. Performance
measures may be determined either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary entity thereof, either individually, alternatively or in any
combination, and measured over a period of time including any portion of a year,
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee.  

(c) For Awards intended to be performance-based compensation under
Section 162(m) of the Code, performance goal(s) relating to the performance
measures set forth above shall be pre-established by the Committee, and
achievement thereof certified in writing prior to payment of the Award, as
required by Section 162(m) and regulations promulgated thereunder. In addition
to establishing minimum performance goal(s) below which no compensation shall be
payable pursuant to a Performance Award, the Committee, in its

A-7

discretion, may create a performance schedule under which an amount less than or
more than the target award may be paid so long as the performance goal(s) have
been achieved.  

(d) The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any Performance Awards. Such additional
restrictions or conditions need not be performance-based and may include, among
other things, the receipt by a Participant of a specified annual performance
rating, the continued employment by the Participant and/or the achievement of
specified performance goals by the Company, business unit or Participant.
Furthermore, and notwithstanding any provision of this Plan to the contrary, the
Committee, in its sole discretion, may retain the discretion to reduce the
amount of any Performance Award to a Participant if it concludes that such
reduction is necessary or appropriate based upon: (i) an evaluation of such
Participant’s performance; (ii) comparisons with compensation received by other
similarly situated individuals working within the Company’s industry; (iii) the
Company’s financial results and conditions; or (iv) such other factors or
conditions that the Committee deems relevant. The Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.  

(e) Performance Awards shall be transferred or paid to the Participant as soon
as practicable following the termination of the vesting or other restrictions
set forth in the Plan or the Agreement and the satisfaction of any and all other
conditions of the Agreement applicable to such Performance Award (the
“Performance End Date”), but in no event later than two and one-half (21/2)
months following the end of the calendar year that includes the Performance End
Date.  

10. DURATION. The Plan became effective on the Original Effective Date. No Award
may be granted under the Plan after the tenth anniversary of the date at which
this Plan is approved by shareholders of the Company in 2009. However, unless
otherwise expressly provided in the Plan or in an applicable Agreement, any
Award theretofore granted may extend beyond such date, and the authority of the
Committee to administer the Plan and to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.  

11. AMENDMENT, MODIFICATION AND TERMINATION.  

(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Agreement or in the Plan, the Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without: (i) shareholder approval
if such approval is necessary to comply with any tax, legal or regulatory
(including, for this purpose, the rules of any national securities exchange(s)
on which the Stock is then listed) requirement for which or with which the Board
deems it necessary or desirable to qualify or comply; or (ii) the consent of the
affected Participant, if such action would adversely affect any material rights
of such Participant under any outstanding Award. Notwithstanding the foregoing
or any provision of the Plan to the contrary, the Committee may at any time
(without the consent of the Participant) modify, amend or terminate any or all
of the provisions of this Plan to the extent necessary: (i) to conform the
provisions of the Plan with Section 409A of the Code regardless of whether such
modification, amendment, or termination of the Plan shall adversely affect the
rights of a Participant under the Plan; and (ii) to enable the Plan to achieve
its stated purposes in any jurisdiction outside the United States in a
tax-efficient manner and in compliance with local rules and regulations.  

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any Participant
or holder or beneficiary of an Award, provided, however, that no such action
shall impair any material rights of a Participant or holder or beneficiary under
any Award theretofore granted under the Plan. The Committee may, in its
discretion, vest part or all of a Participant’s Award that would otherwise be
forfeited; provided that, in the case of a Restricted Stock Unit Award, Stock
Award, Other Stock-Based Award or Performance Award, distribution thereof to the
Participant shall be made no later than two and one-half (21/2) months following
the end of the calendar year in which such vesting occurs. Notwithstanding the
foregoing, no waiver, amendment, alteration, suspension, discontinuation or
termination of the Award by the Committee shall constitute (i) a modification of
a stock right within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so
as to constitute the grant of a new stock right, (ii) an extension of a stock
right, including the addition of any feature for the deferral of compensation,
within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(C), or an
impermissible acceleration of a payment date or a subsequent deferral of a stock
right subject to Code Section 409A within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(E). Furthermore, in no event may the Committee
exchange Awards previously granted for Awards of a different type.  

(c) With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend, or otherwise modify,
without Board or shareholder approval, the terms of the Plan or Awards with
respect to such Participants in order to conform such terms with the provisions
of local law; provided that such amendment or other modification shall not,
without the approval of the shareholders of the Company, increase the total
number of Shares reserved for purposes of the Plan, expand the class of Eligible
Individuals who may receive Awards under the Plan, add a new type of Award to
the Plan or make other changes that would require the approval of the
shareholders of the Company under the rules of the national securities
exchange(s) on which the Company’s Stock is then listed.

A-8

(d) The Committee is authorized to make adjustments in the terms and conditions
of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, an event affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations or accounting principles), whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, subject, with respect to Awards intended to meet the
requirements of Section 162(m) of the Code, compliance with the provisions of
Section 162(m).  

(e) In connection with an event described in Section 4(d) or such other events
as determined by the Committee and set forth in an Award Agreement, the
Committee may, in its discretion: (i) cancel any or all outstanding Awards under
the Plan in consideration for payment to the holder of each such cancelled Award
of an amount equal to the portion of the consideration that would have been
payable to such holder pursuant to such transaction if such Award had been fully
vested and exercisable, and had been fully exercised, immediately prior to such
transaction, less the exercise price, if any, that would have been payable
therefore; or (ii) if the net amount referred to in clause (i) would be
negative, cancel such Award for no consideration or payment of any kind. Payment
of any amount payable pursuant to the preceding sentence may be made in cash
and/or securities or other property in the Committee’s discretion. Such payment
shall be made as soon as practicable, but in no event later than two and
one-half (21/2) months following the end of the calendar year in which the
Committee exercises its discretion to make payment as aforesaid.  

12. MISCELLANEOUS.  

(a) Nothing in the Plan or in any Agreement confers upon any Eligible Individual
who is a Participant the right to continue in the service or employment of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate or modify the employment or provision of service of the
Participant with or without cause.  

(b) The Company has the right to withhold from any payment of cash or Stock to a
Participant or other person under the Plan an amount sufficient to cover any
required withholding taxes, including the Participant’s social security and
Medicare taxes (FICA) and federal, state, local income tax or such other
applicable taxes (“Taxes”) with respect to income arising from payment of the
Award. The Company may require the payment of any Taxes before issuing any Stock
pursuant to the Award. The Committee may, if it deems appropriate in the case of
a Participant, withhold such Taxes through a reduction of the number of Shares
delivered to such individual, or allow the Participant to elect to cover all or
any part of the required withholdings, and to cover any additional withholdings
up to the amount needed to cover the Taxes with respect to income arising from
payment of the Award, through a reduction of the number of Shares delivered to
such individual or a subsequent return to the Company of Shares held by the
Participant, in each case valued in the same manner as used in computing the
withholding taxes under the applicable laws.  

(c) Awards received by a Participant under this Plan are not be deemed a part of
a Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company or an Affiliate, unless
expressly so provided by such other plan, contract or arrangement, or unless the
Committee so determines. No provision of the Plan shall prevent the Company from
adopting or continuing in effect other or additional compensation arrangements,
including incentive arrangements providing for the issuance of options and
stock, and awards that do not qualify under Section 162(m) of the Code, and such
arrangements may be generally applicable or applicable only in specific cases.  

(d) Except as the Committee may otherwise determine from time to time: (i) no
Award and no right under any Award shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, a Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant; and
provided, further, however, that in no event shall the Committee authorize any
assignment, alienation, sale, or other transfer under this paragraph that would
provide a Participant or beneficiary with the opportunity to receive
consideration from a third party; (ii) each Award, and each right under any
Award, shall be exercisable during the Participant’s lifetime only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative; and (iii) no Award and no right under any such
Award, may be pledged, alienated, attached, or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company. The provisions of this paragraph shall
not apply to any Award which has been fully exercised, earned or paid, as the
case may be, and shall not preclude forfeiture of an Award in accordance with
the terms thereof.  

(e) This Plan is unfunded and the Company is not required to segregate any
assets that may at any time be represented by Awards under this Plan. Neither
the Company, its Affiliates, the Committee, nor the Board shall be deemed to be
a trustee of any amounts to be paid under this Plan nor shall anything contained
in this Plan or any action taken pursuant to its provisions create or be
construed to create a fiduciary relationship between the Company and/or its
Affiliates, and a Participant or Successor. To the extent any person acquires a
right to receive an Award under this Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.

A-9

(f) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by this Plan and the
applicable Agreement. Except as may be required by law, neither the Company nor
any member or former member of the Board or of the Committee, nor any other
person participating (including participation pursuant to a delegation of
authority under Section 3(i) hereof) in any determination of any question under
this Plan, or in the interpretation, administration or application of this Plan,
shall have any liability to any party for any action taken, or not taken, under
this Plan.  

(g) No certificate for Shares distributable pursuant to this Plan will be issued
and delivered unless the issuance of such certificate complies with all
applicable legal requirements including, without limitation, compliance with the
provisions of Section 409A of the Code, applicable state securities laws, the
Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Exchange Act and the requirements of the national
securities exchange(s) on which the Company’s Stock may, at such time, be
listed.  

(h) To the extent that federal laws do not otherwise control, this Plan and all
determinations made and actions taken pursuant to this Plan shall be governed by
the laws of the Commonwealth of Pennsylvania, without giving effect to its
conflict of law provisions.  

(i) In the event that any provision of this Plan is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.  

(j) No fractional shares shall be issued or delivered pursuant to this Plan or
any Agreement, and the Committee shall determine whether cash, other securities,
or other property shall be paid or transferred in lieu of any fractional shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.  

Pursuant to authority granted to William T. Yanavitch II, Vice President of
Human Resources and Administration, in resolutions of the Board of Directors
dated March 4, 2009, the foregoing Amended and Restated Long-Term Incentive Plan
is adopted by the Board the 4th day of March, 2009, to be effective as of the
date this amended and restated Long-Term Incentive Plan is approved by the
Company’s shareholders, which is expected to occur on April 29, 2009.  

P. H. GLATFELTER COMPANY  

         
 
  By:    /s/  William T. Yanavitch II



    William T. Yanavitch II,
Vice President of Human Resources and

Administration

